Hardesty, J.,
with whom Maupin, J., agrees,
concurring in part and dissenting in part:
I concur in the result reached by the majority on the priority of Wilmington’s advances but dissent from the denial of Wilmington’s cost award.
This case began in district court as a mechanic’s lien claim against the Resort. Wilmington only became a party after the bankruptcy court lifted the stay for the district court to determine the discrete issue of the priority of the additional advances under the deed of trust. To pursue this claim, the supplemental complaint was filed adding Wilmington to the case, and the district court proceeded to trial on the deed of trust priority.
In A. F. Construction Co. v. Virgin River Casino, this court confirmed that a lien priority dispute between mechanic’s lien claimants and the holder of a deed of trust is ancillary and distinct from the priority determination contemplated by the mechanic’s lien statutes.1 That is precisely what occurred in this case. The district court resolved the priority of the advances under the deed of trust but did not resolve the mechanic’s liens. Therefore, NRS Chapter 108 did not apply, and the district court’s original order awarding costs to Wilmington as the prevailing party under either NRS 18.020 or NRS 18.050 was proper. I would reverse the dis*187trict court’s order on reconsideration holding that NRS 108.239(6) precluded an award of costs to Wilmington and reinstate the original order awarding costs.

 18 Nev. 699, 705, 56 P.3d 887, 891 (2002).